DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ paper filed on 8/3/2021 have been received and entered. Claims 1 and 10 have been amended. Claims 9 and 18 have been cancelled. Claims 1-8 and 10-17 are pending in the application.
Applicants’ remark has been considered.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Claims 1-8 and 10-17 are allowable over the prior art of record because the amendment submitted by the applicant on 8/3/2021 included limitations that provided significantly more in corresponding operation to clarify the claimed invention as recited in the claims 1 and 10 and overcome the rejection in the record. The closest prior art, Maeda et al (US 20130073260) discloses a first time-dependent data characterizing measurement by a first sensor operatively coupled to an oil and gas industrial machine (figures 1, 2, 9 and 15A, time-series data obtaining unit from various sensors 103 associated with pars 0017-0023, 0059 and 0127); calculating operating characteristic of a first operating value, a second value and determining anomaly score associated with a first portion of the first time-dependent data over a time period (figures 1, 2, 9 and 15A, time-series data obtaining unit from various sensors 103, anomaly detection system in multidimensional time-series data 911, time-series data 1525 indicate anomaly and anomaly of gas leak, associated with pars 0017-0023, 0059 and 0127); rendering, in graphical user interface display space, a visual representation indicative of the first anomaly score (par 0129, the condition of the occurrence of anomalies can be visually to display for a user on GUI). In combination of the claimed invention, none of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	Devereaux et al (US 10526771) discloses water flow monitoring and leak detection/mitigation system and method.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN BUI whose telephone number is (571)272-2271.  The examiner can normally be reached on MON-THURS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M VAZQUEZ can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/BRYAN BUI/Primary Examiner, Art Unit 2865